Citation Nr: 0426555	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  98-06 964A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for residuals of 
particle wounds to the lower extremities, chest and eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from regional office (RO) rating actions of the Department of 
Veterans Affairs (VA).  By a decision issued in December 
1997, the RO denied service connection for peripheral 
neuropathy of the lower extremities as a result of exposure 
to mustard gas, as well as service connection for a disorder 
identified as shrapnel wound residuals.  In view of the 
veteran's contentions about the anatomical areas affected by 
particles from the explosion of a chemical device, the Board 
has characterized issue #2 as it appears on the title page of 
this decision.

A hearing was held at the RO before a local hearing officer 
in February 2000.  The transcript of the proceeding is of 
record.

This case was advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

Unfortunately, since further development of the evidence is 
needed, the appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In statements and hearing testimony in support of his appeal, 
the veteran related that he was a chemical warfare 
noncommissioned officer (NCO) during part of his service in 
World War II.  He claimed exposure to mustard gas, lucite and 
phosgene in training exercises and asserted that current 
lower extremity peripheral neuropathy was attributable to 
exposure to these neurotoxic agents.  He also stated that he 
was exposed to the explosion of a chemical device, resulting 
in fragment penetration of his lower extremities, chest and 
eyeball.  He also attributed lower extremity peripheral 
neuropathy to neurotoxic agents released in the explosion of 
the chemical device.  As well, he claimed that embedded 
particles of copper and glass, from the explosion of the 
chemical device, have worked themselves up to the surface of 
the skin of the lower extremities and chest over the past 50 
years since service.  

The veteran's report of separation from service shows that 
his primary military occupational specialty (MOS) was a 
motion picture projectionist.  However, he also attended a 
chemical warfare school at "EA" Maryland.  As well, his 
separation qualification record states that he served 16 
months as a chemical NCO.  

The National Personnel Records Center (NPRC) provided the RO 
with reports of the veteran's entrance and separation 
physical examinations and his dental records.  NPRC advised 
the RO that other records pertaining to him could not be 
found; specifically, Surgeon General's Office reports, as 
well as sick or morning reports from Fort Eustis, Virginia, 
for the period September 1, 1943 to November 30, 1943.  To 
date, a search by the NPRC has not been successful in 
verifying his claimed exposure to the either mustard gas, 
lewisite or any other toxic agent.  However, in addition to 
NPRC, there remains another records repository, the Defense 
Manpower Data Center (DMDC), which can be searched to verify 
claimed exposure to toxic agents, and an attempt must be made 
to obtain records from this alternate source.

Medical records from Vinodrai M. Parmar, M.D., show the 
veteran's treatment since 1995 for bilateral lower extremity 
peripheral neuropathy.  In an October 1997 statement, this 
physician related the veteran's history of having been 
exposed to phosgene and mustard gas, as well as other 
neurotoxic agents.  As well, he provided the veteran's 
account of the chemical device explosion resulting in 
particles penetrating the body.  And in view of this history, 
the physician offered the opinion that it was quite likely 
the veteran's lower extremity peripheral neuropathy was 
attributable to service.  The physician's opinion linking 
current lower extremity peripheral neuropathy to the claimed 
service occurrences rests implicitly on an acceptance that 
the veteran was, in fact, exposed to the various toxic 
substances mentioned.  However, his exposure to toxic agents 
during service is not an established fact.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development and consideration:  

1.  Contact the DMDC that maintains a 
database containing information on Army 
and Navy persons who may have been 
exposed during World War II to 
mustard gas and lewisite during testing 
programs.  Direct the inquiry to the 
address below:

Ms. Shirley Martin 
Defense Manpower Data Center 
1600 Wilson Boulevard, Suite 400 
Arlington, Virginia 22209 
(703) 696-7403

The inquiry should contain as much 
information as possible as specified in 
M-21-1, section 5.18c.  In particular, 
ask DMDC to check records of any chemical 
weapons testing carried out at Fort 
Eustis, Virginia, from May to November 
1944.  

2.  If it is determined the veteran was 
exposed to the toxic substances alleged, 
then schedule him for a VA neurologic 
examination to obtain a medical opinion 
responding to the following question:

Is it at least as likely as not that 
either the veteran's bilateral lower 
extremity peripheral neuropathy had its 
onset in service or is otherwise 
attributable to service?  Please note the 
legal standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.

3.  Also schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion responding to the 
following question:

Does the veteran have retained fragments 
in his lower extremities, chest and/or 
eyes?  If any retained fragments are 
identified, then is it at least as likely 
as not that such fragments are 
attributable to an event or occurrence of 
military service?  Again, please note the 
legal standard of proof in formulating a 
response.  

*To facilitate making these important 
determinations, the claims folder and a 
copy of this REMAND must be made 
available for each examiner's review of 
the veteran's pertinent medical history.  
This includes Dr. Parmar's October 1997 
statement.  It is imperative that the 
questions posed in this REMAND be 
answered so VA has sufficient information 
to adjudicate the pending claims.  

4.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Ask Dr. Parmar to explain the basis 
for his October 1997 medical opinion 
suggesting the veteran's current 
bilateral lower extremity neuropathy may 
be related to his service in the 
military.  



6.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




